DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present office action is in response to an application filed on October 18, 2021, wherein claim 2-17 and 19-23 were filed for consideration, wherein claims 19-20 are amended. Hence claims 2-17 and 19-23 are pending and ready for examination.
Double Patenting
Applicant has filed a terminal disclaimer (TD) on 10/18/2021. Therefore, the rejection under Double Patenting have been withdrawn.
		
Response to Arguments
Applicant’s arguments with respect to claims 2-17 and 19-23 have been considered but they are not persuasive. The reasons are set forth below:
Applicant’s arguments and Examiner’s response:
(I) Applicant’s arguments 1: Applicant’s arguments, page 9-10, recites, “In the rejection, the Office Action stated that the "video traffic" mentioned in ,i[0068] of Asterjadhi is "equivalent to 'second group-addressed data"' as recited in claim 6. Id. (1) No evidence exists that the "video traffic" mentioned in ,i [0068] of Asterjadhi constitutes "group-addressed data," and (2) no evidence exists that the "video traffic" of Asterjadhi is transmitted by a wireless device while the wireless device is in the unassociated state with respect to the AP. In fact, with respect to point (2) above, Asterjadhi provides express evidence that the video traffic is transmitted by a wireless device that is associated with the AP. Paragraph [0110] of Asterjadhi, also relied upon by the Office Action, specifically states that "associated STAs may transmit video traffic upon receiving 
statement in ,i [0068] of Asterjadhi, which states "when the TWT flow identifier is 4, video traffic may be allowed, etc." Id., ,i [0068]. Thus, Applicant respectfully submits that Asterjadhi does not provide any teaching or hint of "transmitting, by the first wireless device, the second group-addressed data in the uplink to the AP, while the first wireless device is in the unassociated state with respect to the AP." Additionally, with respect to point (1) above, the Office Action has cited to no evidence that the video traffic is transmitted as group-addressed data.
Examiner’s response: The Examiner respectfully disagrees. In response to the argument (1) No evidence exists that the "video traffic" mentioned in ,i [0068] of Asterjadhi constitutes "group-addressed data": The examiner’s rejection is based on the claim limitation and the examiner must interpret the claims under BRI (broadest reasonable interpretation). Asterjadhi teaches, para [0068], “for a TWT element that carries information for one or more TWT parameter sets, each of which includes information related to one or more TWT SPs that are broadcast TWT SPs (e.g., a broadcast TWT element that is carried in a broadcast frame (or in general group addressed frame)”. Therefore, Asterjadhi teaches the argued limitation. Hence the argument have been traversed.
In response to the argument (2) no evidence exists that the "video traffic" of Asterjadhi is transmitted by a wireless device while the wireless device is in the unassociated state with respect to the AP: The Examiner disagrees. Referring Asterjadhi, para [0068] and para [0110], where, “In one configuration, if the TWT flow identifier may have a value of 0, then the trigger frame associated with the first message 614 may be for wild card (or random) access from unassociated 
In response to the argument, Thus, Applicant respectfully submits that Asterjadhi does not provide any teaching or hint of "transmitting, by the first wireless device, the second group-addressed data in the uplink to the AP, while the first wireless device is in the unassociated state with respect to the AP.": Asterjadhi teaches: fig 6, para  [0068] and para [0106]-[0110], where, “the STAs 606, 608, 610 have “data” (equivalent to “first group-addressed data”) to transmit to the AP 602, and/or that an access medium is available. Based on such buffer status and network conditions, the AP 602 may schedule one or more wake up times for the STAs 606, 608, 610 after which the AP 602 may transmit trigger frames to enable communication” and para [0068], where, “video traffic” equivalent to “second group-addressed data”. Therefore, Asterjadhi teaches all the limitation as argued stated above. Hence the arguments are traversed and maintained the rejections.
The applicant’s arguments regarding claims 19-20 is based on the amended limitations. Therefore, said arguments are traversed.
All the remaining arguments are based on the arguments above and are responded to in full.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  2, 6, 8-13, 19-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asterjadhi et al. (US 20160219510 A1), hereinafter, “Asterjadhi”.
	Regarding claim 6,  Asterjadhi discloses: A method comprising: sending, by a first wireless device to an access point (AP), a first broadcast request that requests transmission of first group-addressed data from AP to the first wireless device (fig 1-2, para [0060]-[0061], where, “STA 114” equivalent to “first wireless device” transmits a request frame to a “AP/TWT a TWT responder” equivalent to “Access Point AP”, fig 5, steps 505-530, para [0098], where, “At block 505, the apparatus may receive, from a second wireless device, a first message that includes a first trigger field. The first trigger field may indicate whether the “first message” equivalent to “first broadcast request” includes a request for a trigger message to be sent by the apparatus at a start of a TWT service period”, in step 510, “TWT schedule” equivalent to “first group-addressed data”); and at least another wireless device over a wireless local area network (WLAN) (fig 1, device 114 and 118 are plurality of wireless devices in a WLAN 100, para [0042]), 
	wherein the first broadcast request (fig 5, step 505, “At block 505, the apparatus may receive, from a second wireless device, a first message that includes a first trigger field. The first trigger field may indicate whether the “first message” equivalent to “first broadcast request” includes a request for a trigger message to be sent by the apparatus at a start of a TWT service period”) comprises a start request to request the AP (fig 3, para [0079], where, fig 1, “STA 114” (equivalent to “first wireless device”) and “AP/TWT a TWT responder” equivalent to “Access Point AP”, where, in para [0079], the STA 306 initiate “begin an UL/DL exchange” equivalent to “start request” upon receiving the trigger frame”)  to transmit the first group-addressed data (para [0055], where, the AP responded with 
management frame or control frames or data frames that carry a field containing the “updated TWT schedule” (equivalent to “first group-addressed data”, para [0068]) and its related parameters);
	sending, by the first wireless device while the first wireless device is in an unassociated state, a second broadcast request that requests transmission of a second group-addressed data in an uplink (fig 6, para [0110], where, “an unassociated STA” wants to send an association request or a “probe request” (equivalent to “second broadcast request”) to the AP 602”, using a forward channel or uplink 110, fig 1, para [0044]); and 
	transmitting, by the first wireless device, the second group-addressed data in the uplink to the AP, while the first wireless device is in the unassociated state with respect to the AP (fig 6, para [0106], where, “the STAs 606, 608, 610 have “data” to transmit to the AP 602, and/or that an access medium is available. Based on such buffer status and network conditions, the AP 602 may schedule one or more wake up times for the STAs 606, 608, 610 after which the AP 602 may transmit trigger frames to enable communication” and para [0068], where, “video traffic” equivalent to “second group-addressed data”, fig 6, para [0110], where, “an unassociated STA” wants to send an association request or a “probe request” (equivalent to “second broadcast request”) to the AP 602”, using a forward channel or uplink 110, fig 1, para [0044]).
	Regarding claim 2, Asterjadhi further teaches: The method of claim 6, wherein the control indication transmission of the first group-addressed data comprises a transmission of more than one frame (fig 1, para [0047], “Transmission of a beacon may be divided into a number of groups or intervals. In one aspect, the beacon may include, but is not limited to, such information as timestamp information to set a common clock, a peer-to-peer network identifier, a device identifier, capability information, a superframe duration, transmission direction information, reception direction information”, see further para [0075]).
	Regarding claim 8, Asterjadhi further teaches: The method of claim 6, further comprising: receiving, by the first wireless device in response to the second broadcast request, a response indication from the AP regarding the transmission of the second group-addressed data (fig 6, para [0110], where, “an unassociated STA” wants to send an association request or a “probe request” (equivalent to “second broadcast request”) to the AP 602”, using a forward channel or uplink 110, fig 1, para [0044], in response to the second broadcast request for association of the STA 606, the STAs may transmit “voice traffic” (equivalent to “second group addressed data”) upon receiving  the “trigger frame” equivalent to “indication” from the AP 602);
	Regarding claim 9, Asterjadhi further teaches: The method of claim 8, wherein the second broadcast request identifies a plurality of streams of the second group-addressed data, and the response indication identifies a subset of the plurality of streams of the second group- addressed data that the AP has selected to receive (fig 6, para [0110], where, when AP 602 transmits the trigger message to the AP 602”, using a forward channel or uplink 110, fig 1, para [0044], in response to the second broadcast request for association of the STA 606, the STAs may transmit “voice traffic” (equivalent to “streams of second group addressed data”) to AP 602 upon receiving  the “trigger frame” equivalent to “indication” from the AP 602);
	 Regarding claim 10, Asterjadhi further teaches: The method of claim 8, wherein the response indication comprises timing information relating to a timing for the transmission of the second group-addressed data (fig 6, para [0106], where, “the STAs 606, 608, 610 have “data” to transmit to the AP 602, and/or that an access medium is available. Based on such buffer status and network conditions, the AP 602 may schedule one or more wake up times for the STAs 606, 608, 610 after which the AP 602 may transmit trigger frames to enable communication” and para [0068], where, “video traffic” equivalent to “second group-addressed data”, fig 6, para [0110]).	
	Regarding claim 11, Asterjadhi further teaches: The method of claim 6, further comprising sending, by the first wireless device to the AP, a stop request to stop the transmission of the first group-addressed data (fig 3, para [0095], where, the TWT information may indicate a “suspension” (equivalent to “stop transmission”) of an implicit TWT schedule).  
	Regarding claim 12, Asterjadhi further teaches: The method of claim 6, further comprising: receiving, by the first wireless device, the first group-addressed data in a downlink from the AP (fig 1-2, para [0044] and [0055], where, the STA receives TWT updates using forward/downlink link path);
 	Regarding claim 13, Asterjadhi further teaches: The method of claim 12, wherein the first group-addressed data transmitted by the AP  is synchronized to a power save state of the first wireless device (fig 2, para [0108], where, the STA receives time synchronization and receive “PS” (Power Save)-Poll frame, see para [0066]-[0067]).
	Regarding claim 19, Asterjadhi further teaches: A first wireless device (fig 1, STA 114, equivalent to “first wireless device”, para [0042]) comprising: a communication interface to communicate over a wireless local area network (WLAN) (fig 1, AP 104, “TWT Component 124” equivalent to “communication interface” and 100 represents wireless local area network, para [0042]); and 
	at least one processor (fig 17, processor 1704) configured to: send, from the first wireless device to a second wireless device, a broadcast request that requests transmission of group-addressed data from the second wireless device to the first wireless device (fig 1-2, para [0060]-[0061], where, “STA 114” equivalent to “first wireless device” transmits a request frame to a “AP/TWT a TWT responder” equivalent to “Access Point AP”, fig 5, steps 505-530, para [0098], where, “At block 505, the apparatus may receive, from a second wireless device, a first message that includes a first trigger field. The first trigger field may indicate whether the “first message” equivalent to “first broadcast request” includes a request for a trigger message to be sent by the apparatus at a start of a TWT service period”, in step 510, “TWT schedule” equivalent to “first group-addressed data”); and at least another wireless device over the WLAN (fig 1, device 114 and 118 are plurality of wireless devices in a WLAN 100, para [0042]),  
	wherein the broadcast request comprises a start request (fig 3, para [0079], where, fig 1, “STA 114” (equivalent to “first wireless device”) and “AP/TWT a TWT responder” equivalent to “Access Point AP”, where, in para [0079], the STA 306 initiate “begin an UL/DL exchange” equivalent to “start request” upon receiving the trigger frame”) to request the second wireless device (fig 3, para [0079], where, fig 1, “STA 114” (equivalent to “first wireless device”) and “AP/TWT a TWT responder” equivalent to “Access Point AP”, where, in para [0079], the STA 306 initiate “begin an UL/DL exchange” equivalent to “start request” upon receiving the trigger frame”)  to transmit the first group-addressed data (para [0055], where, the AP responded with management frame or control frames or data frames that carry a field containing the “updated TWT schedule” (equivalent to “first group-addressed data”, para [0068]) and its related parameters); and 
	send, to the second wireless device, a stop request to stop the transmission of the group-addressed data from the second wireless device to the first wireless device and the at least another wireless device (fig 3-4, para [0095], where, the TWT information may indicate a “suspension” (equivalent to “stop transmission”) of an implicit TWT schedule, fig 5 and para [0097]-[0100], where, “At block 505, the apparatus may receive, from a second wireless device, a first message that includes a first trigger field” and fig 1, device 114 and 118 are “plurality of wireless devices” equivalent to “more than one device” in a WLAN 100, para [0042]).  
	Regarding claim 20, Asterjadhi further teaches: A non-transitory machine-readable storage medium comprising instructions (fig 17, “Memory 1706” equivalent to “A non-transitory machine-readable storage medium”, para [0187], where, “A portion of the memory 1706 may also include non-volatile random access memory (NVRAM). The processor 1704 typically performs logical and arithmetic operations based on program instructions stored within the memory 1706. The instructions in the memory 1706 may be executable (by the processor 1704, for example) to implement the methods described herein”), that upon execution cause a first wireless device to: receive, from a second wireless device, a broadcast request that requests transmission of group-addressed data from the first wireless device to the second wireless device (fig 5, para [0097]-[0100], where, “referring to FIG. 3, the AP 302 may transmit the second message 314 to the STA 306. The second message 314 may include the TWT schedule and a second trigger field having a value of 1 based on the determination to send a trigger frame to the STA 306”) and at least another wireless device over a wireless local area network (WLAN) (fig 6, para [0106], where, “the STAs 606, 608, 610 have “data” to transmit to the AP 602, and/or that an access medium is available. Based on such buffer status and network conditions, the AP 602 may schedule one or more wake up times for the STAs 606, 608, 610 after which the AP 602 may transmit trigger frames to enable communication” and para [0068], where, “video traffic” equivalent to “second group-addressed data”, fig 6, para [0110]);	
	wherein the broadcast request comprises a start request to request the first wireless device to transmit the group-addressed data (fig 3, para [0095], where, the TWT information may indicate a “suspension” (equivalent to “stop transmission”) of an implicit TWT schedule); start the transmission of the group-addressed data in response to the start request (fig 3, para [0095], where, “Subsequently, when the STA 306 has data to transmit, the STA 306 may transmit a second TWT information message to the AP 302 to indicate a resumption of the suspended TWT schedule”); 
	receive, from the second wireless device, a stop request to stop the transmission of the group-addressed data (fig 3, para [0095], where, the TWT information may indicate a “suspension” (equivalent to “stop transmission”) of an implicit TWT schedule); and in response to the stop request, stop the transmission of the group-addressed data (fig 5, at step 530, para [0103], where, “the apparatus may receive a TWT information message from the second wireless device. The TWT information message may indicate a suspension of an implicit TWT schedule or a resumption of the implicit TWT schedule after the implicit TWT schedule has been suspended”) from the first wireless device to the second wireless device and the at least another wireless device fig 5, para [0097]-[0100], where, “referring to FIG. 3, the AP 302 may transmit the second message 314 to the STA 306. The second message 314 may include the TWT schedule and a second trigger field having a value of 1 based on the determination to send a trigger frame to the STA 306” and fig 1, device 114 and 118 are “plurality of wireless devices” equivalent to “more than one device” in a WLAN 100, para [0042]).   
	Regarding claim 22, Asterjadhi further teaches: The first wireless device of claim 19, wherein the group-addressed data is first group-addressed data, the second wireless device is an access point (AP) (para [0055], where, the AP responded with management frame or control frames or data frames that carry a field containing the “updated TWT schedule” (equivalent to “first group-addressed data”, para [0068]) and its related parameters); and 
	the broadcast request is a first broadcast request that requests the transmission of the first group-addressed data from the AP to the first wireless device (fig 1-2, para [0060]-[0061], where, “STA 114” equivalent to “first wireless device” transmits a request frame to a “AP/TWT a TWT responder” equivalent to “Access Point AP”, fig 5, steps 505-530, para [0098], where, “At block 505, the apparatus may receive, from a second wireless device, a first message that includes a first trigger field. The first trigger field may indicate whether the “first message” equivalent to “first broadcast request” includes a request for a trigger message to be sent by the apparatus at a start of a TWT service period”, in step 510, “TWT schedule” equivalent to “first group-addressed data”); and at least another wireless device over a wireless local area network (WLAN) (fig 1, device 114 and 118 are plurality of wireless devices in a WLAN 100, para [0042]), and 
	wherein the at least one processor (fig 17, Processor 1704) is configured to further: send, from the first wireless device while the first wireless device is in an unassociated state, a second broadcast request that requests transmission of a second group- addressed data in an uplink (fig 6, para [0110], where, “an unassociated STA” wants to send an association request or a “probe request” (equivalent to “second broadcast request”) to the AP 602”, using a forward channel or uplink 110, fig 1, para [0044]); and 
	transmit, from the first wireless device, the second group-addressed data in the uplink to the AP, while the first wireless device is in the unassociated state with respect to the AP (fig 6, para [0106], where, “the STAs 606, 608, 610 have “data” to transmit to the AP 602, and/or that an access medium is available. Based on such buffer status and network conditions, the AP 602 may schedule one or more wake up times for the STAs 606, 608, 610 after which the AP 602 may transmit trigger frames to enable communication” and para [0068], where, “video traffic” equivalent to “second group-addressed data”, fig 6, para [0110], where, “an unassociated STA” wants to send an association request or a “probe request” (equivalent to “second broadcast request”) to the AP 602”, using a forward channel or uplink 110, fig 1, para [0044]). 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5, 7 and  14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi et al. (US 20160219510 A1), hereinafter, “Asterjadhi” in view of IEEE et al (IEEE Standard for Information technology-Telecommunications and information exchange between systems Local and metropolitan area networks-Specific requirements Part 11: Wireless LAN Medium Access Control (MAC) and Physical Layer (PHY) Specifications, IEEE Computer Society Sponsored by the LAN/MAN Standards Committee; IEEE Std 802.11 TM-2016; Revision of IEEE Std 802.11-2012), hereinafter, “IEEE”. 
	Regarding claim 3, Asterjadhi does not explicitly teach: The method of claim 6, wherein the start request comprises a group destination address. 
	However, IEEE teaches: The method of claim 6, wherein the start request comprises a group destination address (IEEE: section 9.2.4.3.1: General, where, “There are four address fields in the MAC frame format. These fields are used to indicate the basic service set identifier (BSSID), source address (SA), destination address (DA), transmitting STA address (TA), and receiving STA address (RA). Certain frames might not contain some of the address fields, section: 9.2.4.3.3 Address designation: “b) Group address. A multidestination address, which might be in use by one or more ST As on a given network. The two kinds of group addresses are as follows: 1) Multicast-group address. An address associated by higher level convention with a group of logically related STAs. 2) Broadcast address. A distinguished, predefined group address that always denotes the set of all STAs on a given LAN. All ls are interpreted to be the broadcast address. This group is predefined for each communication medium to consist of all ST As actively connected to that medium; it is used to broadcast to all of the active STAs on that medium, page 645).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the key is included in an advertisement broadcast either by the first wireless device or the second wireless device” as taught by IEEE into Asterjadhi in order to enable the STAs are authenticated to many APs simultaneously using shared key.
	Regarding claim 4, Asterjadhi does not explicitly teach: The method of claim 6, wherein the start request comprises a group-addressed Basic Service Set Identifier (BSSID). 
	However, IEEE further teaches: wherein the start request comprises a group-addressed Basic Service Set Identifier (BSSID) (IEEE: 9.2.4.3.4 BSSID field The BSSID field is a 48-bit field of the same format as an IEEE 802 MAC address. When dot11OCBActivated is false, the value of this field uniquely identifies each BSS. The value of this field, in an infrastructure BSS, is the MAC address currently in use by the STA in the AP of the BSS).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the key is included in an advertisement broadcast either by the first wireless device or the second wireless device” as taught by IEEE Asterjadhi in order to enable the STAs are authenticated to many APs simultaneously using shared key.
	Regarding claim 5, Asterjadhi does not explicitly teach:  The method of claim 6, wherein the first broadcast request is sent by the first wireless device to the AP in-band or out-of-band (IEEE: 11.44.2 GDD enabling STA operation: A GDD enabling STA may transmit a GDD enabling signal in-band on an available frequency to indicate that it offers GDD enablement service).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the key is included in an advertisement broadcast either by the first wireless device or the second wireless device” as taught by IEEE into Asterjadhi in order to enable the STAs are authenticated to many APs simultaneously using shared key.
	Regarding claim 7, Asterjadhi does not explicitly teach: The method of claim 6, wherein the second group-addressed data comprises a header including a source Medium Control Access (MAC) address of the first wireless device, a destination group address, and a group-addressed Basic Service Set Identifier (BSSID).
	However, IEEE further teaches: wherein the second group-addressed data comprises a header including a source Medium Control Access (MAC) address of the first wireless device, a destination group address, and a group-addressed Basic Service Set Identifier (BSSID) (IEEE: 11.44.2 GDD enabling STA operation: A GDD enabling STA may transmit a GDD enabling signal in-band on an available frequency to indicate that it offers GDD enablement service). 
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the key is included in an advertisement broadcast either by the first wireless device or the second wireless device” as taught by IEEE into Asterjadhi in order to enable the STAs are authenticated to many APs simultaneously using shared key.
	Regarding claim 14, Asterjadhi further teaches: The method of claim 6, further comprising: receiving, by the first wireless device from the AP (fig 1-2, para [0060]-[0061], where, “STA 114” equivalent to “first wireless device” transmits a request frame to a “AP/TWT a TWT responder” equivalent to “Access Point AP”, fig 5, steps 505-530, para [0098], where, “At block 505, the apparatus may receive, from a second wireless device, a first message that includes a first trigger field. The first trigger field may indicate whether the “first message” equivalent to “first broadcast request” includes a request for a trigger message to be sent by the apparatus at a start of a TWT service period”, in step 510, “TWT schedule” equivalent to “first group-addressed data”); 
	Asterjadhi does not explicitly teach: a key for encrypting or decrypting the first group-addressed data, wherein the key is associated with a group of wireless devices, and wherein different groups of wireless devices are associated with different keys for data encryption or data decryption.
	However, IEEE teaches: a key for encrypting or decrypting the first group-addressed data, wherein the key is associated with a group of wireless devices, and wherein different groups of wireless devices are associated with different keys for data encryption or data decryption (IEEE: page 1926, section (e) “An IEEE 802.lX AS never exposes the common symmetric key to any party except the AP with which the STA is currently communicating. This is a very strong constraint. It implies that the AS itself is never compromised. It also implies that the IEEE 802. 1X AS is embedded in the AP or that the AP is physically secure and the AS and the AP lie entirely within the same administrative domain. This assumption follows from the fact that if the AP and the AS are not collocated or do not share pairwise key encryption keys directly, then it is impossible to assure the non-AP STA that its key, which is distributed by the AS to the AP, has not been compromised prior to use”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the key is included in an advertisement broadcast either by the first wireless device or the second wireless device” as taught by IEEE into Asterjadhi in order to enable the STAs are authenticated to many APs simultaneously using shared key.
	Regarding claim 15, Asterjadhi further teaches: The method of claim 14, a first stream in the first group-addressed data (fig 1-2, para [0060]-[0061], where, “STA 114” equivalent to “first wireless device” transmits a request frame to a “AP/TWT a TWT responder” equivalent to “Access Point AP”, fig 5, steps 505-530, para [0098], where, “At block 505, the apparatus may receive, from a second wireless device, a first message that includes a first trigger field. The first trigger field may indicate whether the “first message” equivalent to “first broadcast request” includes a request for a trigger message to be sent by the apparatus at a start of a TWT service period”, in step 510, “TWT schedule” equivalent to “first group-addressed data”);
	Asterjadhi does not explicitly teach: wherein the key is further associated with a first stream in the first group-addressed data, and wherein different streams in the first group-addressed data are associated with different keys for data encryption or data decryption. 
	However, IEEE teaches: wherein the key is further associated with a first stream in the first group-addressed data, and wherein different streams in the first group-addressed data are associated with different keys for data encryption or data decryption (IEEE: page 1926, section (e) “An IEEE 802.lX AS never exposes the common symmetric key to any party except the AP with which the STA is currently communicating. This is a very strong constraint. It implies that the AS itself is never compromised. It also implies that the IEEE 802. 1X AS is embedded in the AP or that the AP is physically secure and the AS and the AP lie entirely within the same administrative domain. This assumption follows from the fact that if the AP and the AS are not collocated or do not share pairwise key encryption keys directly, then it is impossible to assure the non-AP STA that its key, which is distributed by the AS to the AP, has not been compromised prior to use”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the key is included in an advertisement broadcast either by the first wireless device or the second wireless device” as taught by IEEE into Asterjadhi in order to enable the STAs are authenticated to many APs simultaneously using shared key.
	Regarding claim 16,  Asterjadhi does not explicitly teach: The method of claim 14, wherein the key is included in an advertisement broadcast by the AP.  
	However, IEEE further teaches: wherein the key is included in an advertisement broadcast by the AP (IEEE: fig 6-23, “TIM broadcast setup protocol exchange”, section 6.3.65.1 General: where, “STA A” equivalent to “first wireless device” sending MLME TIMBroadcast.request message to “STA B” equivalent to “second wireless device”, page 2084, 12.11.1 AP PeerKey overview, “Two APs perform the AP PeerKey protocol in order to protect HCCA TXOP Advertisement frames in an OBSS”);
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the key is included in an advertisement broadcast either by the first wireless device or the second wireless device” as taught by IEEE into Asterjadhi in order to enable the STAs are authenticated to many APs simultaneously using shared key.
	Regarding claim 17, Asterjadhi further teaches: The method of claim 16, wherein the advertisement further identifies one or more streams in the first group-addressed data  (para [0055], where, the AP responded with management frame or control frames or data frames that carry a field containing the “updated TWT schedule” (equivalent to “first group-addressed data”, para [0068]) and its related parameters).

Claims  21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asterjadhi et al. (US 2016/0219510 A1), hereinafter, “Asterjadhi” in view of Seok et al. (US 2015/0381676 A1), hereinafter, “Seok”.
	Regarding claim 21, Asterjadhi does not explicitly teach: The method of claim 6, wherein the first broadcast request is unicast to the AP and the second broadcast request is broadcast to a plurality of APs.  
	However, Seok teaches: wherein the first broadcast request is unicast to the AP (fig 9, para [0114], where, “The TIM information element includes a TIM for indicating a unicast frame and a Delivery Traffic Indication Map (DTIM) for indicating a multicast or broadcast frame”), and the second broadcast request is broadcast to a plurality of Aps (fig 18, para [0221]-[0227], where, in para [0225], in step S1840, the AP may transmit the multicast/broadcast frame received in step S1830 to STAs (Relay1, Relay2, . . . ) in the BSS thereof in a broadcasting manner, where, Relay1, Relay2 are equivalent to “plurality of Aps”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the first broadcast request is unicast to the AP and the second broadcast request is broadcast to a plurality of APs” as taught by Seok into Asterjadhi in order to enable a data processing speed to support a maximum high throughput.	
	Regarding claim 23, Asterjadhi does not explicitly teach, however Seok further teaches: The first wireless device of claim 22, wherein the first broadcast request is unicast to the AP (fig 9, para [0114], where, “The TIM information element includes a TIM for indicating a unicast frame and a Delivery Traffic Indication Map (DTIM) for indicating a multicast or broadcast frame”), and the second broadcast request is broadcast to a plurality of Aps (fig 18, para [0221]-[0227], where, in para [0225], in step S1840, the AP may transmit the multicast/broadcast frame received in step S1830 to STAs (Relay1, Relay2, . . . ) in the BSS thereof in a broadcasting manner, where, Relay1, Relay2 are equivalent to “plurality of Aps”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the first broadcast request is unicast to the AP and the second broadcast request is broadcast to a plurality of APs” as taught by Seok into Asterjadhi in order to enable a data processing speed to support a maximum high throughput.	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

NIZAM U. AHMED
Examiner
Art Unit 2461




/KIBROM T HAILU/Primary Examiner, Art Unit 2461